FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50373

               Plaintiff - Appellee,             D.C. No. 8:07-cr-00202-DOC

   v.
                                                 MEMORANDUM *
 JESUS ANDRADE, AKA Shorty,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      David O. Carter, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Jesus Andrade appeals from the 151-month sentence imposed following his

guilty-plea conviction for being a member of a Racketeer Influenced and Corrupt



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
Organizations enterprise, in violation of 18 U.S.C. § 1962(d), and conspiracy to

possess with intent to distribute a controlled substance, in violation of 21 U.S.C.

§§ 841(a), (b)(1)(A), and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

       Andrade contends that the district court committed plain error by imposing

an impermissibly vague and overbroad supervised release condition, which, among

other things, prohibits him from associating with persons known to him to be

associated with Florencia 13 gang members. Because the condition is neither

impermissibly vague nor overbroad, the district court did not plainly err. See

United States v. Soltero, 510 F.3d 858, 866 (9th Cir. 2007) (per curiam); United

States v. Ross, 476 F.3d 719, 721-23 (9th Cir. 2007).

       AFFIRMED.




NC/Research                                2                                     08-50373